Citation Nr: 0202167	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-03 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to bilateral tibial periostitis. 

2.  Entitlement to a compensable rating for right tibial 
periostitis.

3.  Entitlement to a compensable rating for left tibial 
periostitis.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
October 1986 to March 1987.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1998 
rating decision by the Phoenix, Arizona, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no competent evidence of a relationship between 
any current psychiatric disability and the veteran's service-
connected bilateral periostitis. 

2.  Right tibial periostitis produces no more than slight 
functional impairment of associated function.

3.  Left tibial periostitis produces no more than slight 
functional impairment of associated function.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder as 
secondary to bilateral periostitis is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  A compensable rating for right tibial periostitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.73, Code 5311 
(2001).

3.  A compensable rating for left tibial periostitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.73, Code 5311 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claims were considered on the 
merits.  The record includes service medical records, several 
VA examination reports, VA outpatient and domiciliary 
records, private medical records, and Social Security 
Administration records.  No outstanding records have been 
identified.  No further action is needed to satisfy VA's duty 
to assist the claimant.  Furthermore, the claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case have informed him what 
information or evidence is necessary to establish entitlement 
to the benefits sought and what evidence VA has obtained.  
Further, the RO informed the veteran of the enactment of the 
VCAA and its provisions, and considered all claims on the 
merits.  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claims based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).
Factual Background

Service medical records reveal that about one to two weeks 
after entry on active duty, the veteran began to complain of 
bilateral shin pain.  Bilateral tibial periostitis was 
diagnosed in December 1986.  Physical examination was within 
normal limits, but the veteran did complain of pain over the 
mid-shaft of the tibias.  The knees and ankles were nontender 
and had full range of motion.  A medical board recommended 
separation "due to...persistent pain in the absence of 
objective findings."  The veteran was found not fit for duty 
in the U.S. Marine Corps.  He was separated in March 1987.  
The service medical records are silent for complaints or 
findings of a psychiatric nature.

VA treatment records from May to August 1987 reveal that the 
veteran was treated for bilateral tibial pain.  No deformity 
or tenderness of the extremities was observed in May 1987.  
During a July 1987 orthopedic consultation, the veteran 
stated the pain was worse with prolonged standing, but better 
at night and with walking.  Physical examination noted slight 
bilateral tibial tenderness.  X-rays were normal.  A bone 
scan showed symmetrically increased, posterior upper tibial 
metaphyseal activity which appeared developmental.  No 
fracture was seen in the area the veteran stated was 
symptomatic.  The veteran complained that the burning pain 
was worse in August 1987.  There was tenderness in the 
anterior compartment, not over the bone.  The veteran failed 
to appear for an orthopedic evaluation, and the final 
assessment was rule out chronic anterior compartment 
syndrome.

On VA examination in May 1990, the veteran complained of 
burning sensations similar to shin splints.  He could walk, 
but with pain, and had difficulty getting to sleep.  The pain 
increased with activity.  On examination, full range of 
motion of the knees and ankles was noted.  There was mild 
pain and tenderness on the lower left calf.  Gait was normal, 
and muscle strength was equal.  Neurological examination was 
within normal limits; a burning sensation to touch over both 
legs was reported.  Bilateral tibial periostitis, minor, with 
full range of motion and mild pain and tenderness over the 
left calf, was diagnosed.

VA outpatient records from July 1990 to April 1993 reveal 
complaints of bilateral leg pain in August 1990.  The pain 
was burning with occasional sharp pains.  Exercise 
occasionally made the pain worse.  Muscle atrophy of the 
calves was noted.  In November 1990, the veteran complained 
that his left leg pain was worse than his right leg pain.  
The burning pain was both deep and superficial.  It worsened 
with running or lifting.  The diagnoses were to rule out 
myopathic neuropathic process, and anxiety.  In February 
1991, the veteran stated that he felt weak some of the time 
and had less strength and endurance.  He could run 40 yards 
without pain.  Chronic leg pain, no etiology, was diagnosed, 
along with anxiety.  The veteran requested a letter 
describing his activity limits in April 1991, and also 
inquired about the use of ankle weights.  A VA doctor opined 
that the veteran should avoid running, jumping, and lifting 
objects weighing more than 75 pounds.

The veteran testified before a hearing officer at the RO in 
August 1991.  He stated that because of his leg pain, he 
could not dance, jump, run, or play sports such as 
volleyball, track, or baseball.

In May 1993, the veteran was identified as homeless and was 
admitted to a VA domiciliary.  He complained of chronic 
anterior leg pain which prevented him from staying employed.  
The pain was in his shins, with radiation to the hips and 
above the knees.  He reported that he had been placed on a 
work restriction; he variously reported a lifting limit of 
50, 20 or 10 pounds.  He could not stand for extended periods 
or bend repeatedly, nor could he run for sustained periods or 
jump.  On psychological evaluation in May 1993, his 
appearance, behavior, and conversation were within normal 
limits.  He was oriented; his memory was intact.  He denied 
hallucinations or delusions.  The impression was situational 
depression linked to a cycle of poor behavioral control 
followed by exaggerated guilt.  The veteran was discharged 
from the domiciliary in September 1993 after failing to 
actively seek employment.  The counselor noted that the 
veteran "is bent on obtaining some type of entitlement from 
the government in lieu of working."

VA outpatient records indicate that the veteran continued to 
complain of burning pain in his lower extremities.  In 
October 1993, he reported that his legs burned from the knee 
down.  In December 1993, while intoxicated, he reported leg 
and lower back pain.  

On December 1993 psychiatric evaluation, which apparently was 
the basis for the veteran's award of Social Security 
disability benefits, he was noticeably nervous and anxious.  
He talked excessively, and was easily distracted.  He was 
well oriented, and denied delusions or hallucinations.  He 
did demonstrate paranoid behavior.  The veteran was a 
hypochondriac; he researched all medical information given 
him by doctors to see what he could eventually suffer from.  
The examiner commented, "Certainly, he views himself as 
seriously more disabled and sickly than what the medical 
reports support."  Hypochondriasis, cyclothymia, and 
paranoid personality disorder were diagnosed.  Pain in the 
back and legs was also noted.

On VA orthopedic clinical examination in May 1994, the 
veteran complained of bilateral lower extremity pain in the 
area between the knees and ankles.  X-rays were normal, and 
foot motion was without pain.  In July 1994, he again 
complained of burning pain in the lower leg since 1986.  
Ranges of knee and ankle motion were normal.  There was no 
evidence of motor neuron impairment.  No orthopedic solutions 
or issues were seen, and so the veteran was discharged from 
the clinic.  During treatment for a bug bite on the foot in 
April 1995, the examiner noted that the veteran's calves were 
"ok" and that there was full range of motion in the ankle, 
although jerky.

On VA examination in March 1998, the veteran complained of 
daily, intermittent bilateral leg pain from knee to ankle.  
He did not appear to be in distress, and gait was normal.  He 
could stand on heels and toes.  There were no redness, 
trophic changes, increased heat, or abnormal capillary 
circulation.  There was slight tenderness in the distal 
pretibial regions.  The veteran reported weakness and 
fatigability due to pain.  The examiner did not find evidence 
to support a diagnosis of periostitis in a 1987 bone scan.

VA outpatient records from April 1998 to May 2001 reveal 
continued complaints of leg pain and report on psychiatric 
treatment.  In October 1999, the appellant complained of 
intermittent pain in a stocking distribution around calves 
and shins.  The knees and ankles were not involved; his 
ankles swelled occasionally.  There was full range of motion 
in the knees and ankles, and some tenderness of the shins on 
palpation.  X-rays were negative for fractures and lesions.  
In March 2000, ankle swelling associated with gout was 
reported.  Intermittent leg pain, sometimes exacerbated by 
walking and jogging short distances, was reported in May 
2000.  The veteran's calves were nontender, and popliteal and 
posterior tibial pulses were present, not strong.  Anxiety 
and depression, and chronic leg pain were diagnosed. Vascular 
insufficiency was to be ruled out.

In April 2001, the veteran complained of depression, 
irritability, discomfort with people, anxiety, insomnia, 
voices, and leg pain.  The examiner described the complaints 
of leg pain as "bizarre" electrical shocks or burning, and 
noted a history of somatic complaints since service.  
Psychosis not otherwise specified, rule out schizophrenia, 
was diagnosed.  On psychiatric evaluation in May 2001, the 
veteran's affect was flat and he spoke robotically.  Severe 
problem solving deficits were noted.  Thoughts were 
tangential.  Undifferentiated schizophrenia was considered 
very likely.

On VA orthopedic examination in May 2001, the veteran 
reported that pain had increased, and occurred almost daily.  
He stated that sometimes when pivoting, he would start to 
lose his balance, but had never fallen.  Gait was normal, and 
he could raise up on his heels and toes.  There was slight 
plus to moderate tenderness on each calf, medial tibia, and 
lateral tibia.  X-rays were normal, and the veteran failed to 
report for a bone scan.  The impression was bilateral tibias 
with undiagnosed disorder.

On VA psychiatric examination in May 2001, the veteran 
reported that he heard voices, described as background 
voices, sporadically, and had been doing so for 11/2 to 2 
years.  He was concerned about depression.  He reported his 
temper was worse.  He was uncomfortable around others.  The 
examiner reviewed the veteran's records.  On mental status 
examination, the veteran's immediate and recent memory was 
intact, but remote memory was approximate.  The veteran was 
vague in reporting his history and symptoms.  Thoughts were 
tangential and rambling.  Mood was anxious and his affect was 
broad.  The diagnoses were: a psychotic disorder not 
otherwise specified; alcohol dependence in full remission; 
and a personality disorder not otherwise specified.  The 
examiner opined that it was more likely than not that the 
veteran's current mental health condition was not 
etiologically related to his service-connected tibial 
periostitis. 

Analysis

Service connection for a psychiatric disorder as secondary to 
bilateral tibial periostitis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service 
connection may be established on a secondary basis if the 
claimed disability is shown to be proximately due to or the 
result of a service connected disease or injury. 38 C.F.R. § 
3.310.  Otherwise, if a nonservice-connected disorder is 
aggravated by a service-connected disorder, the veteran is 
entitled to compensation for the degree of increased 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

It is not argued, and the evidence does not show, that a 
psychiatric disability was manifested in service or that a 
psychosis was manifested in the first post-service year.  
Consequently, direct or presumptive (under 38 U.S.C.A. 
§ 1112) service connection is not for consideration.

The veteran argues that his current psychiatric disability is 
due to his service connected tibial periostitis, and should 
be service connected on a secondary basis. There is no 
competent (medical) evidence establishing a relationship 
between the veteran's current psychiatric disability and his 
bilateral tibial periostitis.  The only medical opinion of 
record regarding a nexus between the two states that the 
veteran's mental condition, including anxiety and depression, 
is not as likely as not etiologically related to his tibial 
periostitis.  The veteran has opined that his depression and 
anxiety stem from his service-connected disability.  A 
layperson is not competent to opine regarding the etiology of 
a disease or disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

A compensable rating for left and right tibial periostitis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's tibial periostitis has been rated by the RO 
under Code 5262, for impairment of the tibia and fibula.  The 
rating criteria consider the disability of the knee or ankle 
resulting from malunion of the tibia and fibula.  The 
decision as to which diagnostic code should be applied in a 
given case is for the RO and the Board.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 5 Vet. App. 
532 (1993) (en banc).  The Board is required to "articulate 
a satisfactory explanation for its action."  Bierman v. 
Brown, 6 Vet. App. at 131 (1994).

Here, the disability to be rated does not involve the knee or 
ankle joints.  X-rays and bone scans have consistently been 
read as normal, or showing no deformity.  Ankle or knee 
impairment is not shown.  Consequently, Code 5262 is not 
readily applicable.  Tibial periostitis is not listed in the 
rating schedule.  In such cases, it is permissible to rate 
under a closely related entity.  The affected function, 
anatomical location, and symptomatology should be considered.  
38 C.F.R. § 4.20.  The Board finds that the symptoms and 
affected function shown are best reflected in Code 5311, 
which provides the criteria for rating injuries to Muscle 
Group XI.  (Posterior and lateral crural muscles and muscles 
of the calf.  Functions include propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.)  Slight impairment is rated 0 
percent disabling; moderate impairment is rated 10 percent; 
moderately severe impairment warrants a 20 percent rating; 
and severe impairment is rated 30 percent.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The evidence shows that there is no more than slight 
impairment of either lower extremity.  Although the veteran 
complains of pain, weakness, and swelling, examinations have 
not revealed more than slight impairment.  Findings have 
included slight tenderness, an occasion of swelling 
(associated with gout), and subjective complaints of pain, 
increased with activity.  The veteran's gait is normal. He 
can stand on heels and toes, and there is no demonstrated 
motor neuron impairment.  Such findings do not reflect more 
than slight tibia impairment in either lower extremity.  
Functions are not shown to be limited by pain.  Consequently, 
a compensable rating is not warranted for tibial periostitis 
of either leg.




ORDER

Service connection for a psychiatric disorder as secondary to 
bilateral tibial`	 periostitis is denied. 

A compensable rating for right tibial periostitis is denied.

A compensable rating for left tibial periostitis is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

